Title: From George Washington to Samuel John Atlee, 28 February 1781
From: Washington, George
To: Atlee, Samuel John


                        To Colo. Saml J. Atlee and Captns Danl Topham, Robt Caldwell, Bernard Ward, Matthias Wenderman, John
                            Richardson, Danl Brodhead Junr, John Lawrence, John Morgan and John Helm Supernumerary Officers of
                            Penna Line.Gentlemen,

                            
                            Head Quarters New Windsor Feby 28th 1781.
                        
                        
                        
                        I have received your letter of the 6th Inst. accompanied by one from Col. Atlee of the 10th. I assure you I
                            feel the force of your observations so far as they apply to the general principle of a hardship on the discrimination
                            between the officers reduced by the former and those reduced by the latter arrangement. This difference is certainly
                            unfortunate, for all on whom it fell; but I do not think it could with propriety by rectified in your case without being
                            extended to the whole of the supernumeraries.
                        In the vicissitudes of public affairs it often happens that classes of men of equal merit are unequally
                            compensated by their country, and sometimes attempt to remedy the evil after it has happened may have worse
                            consequences than the evil itself. I do not say this is the case in the present instance, but there is a delicacy in the
                            matter that makes me wish not to interfere in it.
                        The terms in which you express your sentiments of mine, assure me that you will justly
                            interpret the motives which induce me to decline seconding your application to the Assembly persuaded that nothing would
                            give me greater pleasure than to promote as far as I could do it with propriety every measure calculated to produce an
                            equal and generous compensation to men who deserve so much the equity and generosity of their country. I beg you to
                            believe Gentlemen that I am with sentiments of the warmest esteem, &c.
                        
                            
                        
                    